DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 1/25/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kato [2005/0062512] in view of Bhattacharya et al. [20060044028], in view of Aipperspach et al. [4849904],.

With respect to claim 1, figure 7 of bhattacharya et al. discloses a delay circuit [700], comprising: a voltage monitor [702] configured to generate a power-up input [IRST] responsive 
	Figure 7 does not disclose the details of the programmable delay circuit. 
However, figure 2 of Kato discloses a programmable delay circuit comprising:
a first delay element [201_1] configured to receive the power-up input;
a switch network [203] configured to receive the power-up input via the first delay element, the switch network comprising a plurality of switches [202_1-n+1]; and 
switch logic [204, 205].
 	Kato does not disclose the details of the switch logic.
	However, decoding logic for 4:1 multiplexers is found in figure 4B, Aipperspach et al. [4849904] yields the switch selection logic.  Switches selected in figure 5B differential signals selection.  The logic is replicated below in a multiplexer image found on Wikipedia that shows a much clearer image of how it works. See image below.  
	
    PNG
    media_image1.png
    307
    200
    media_image1.png
    Greyscale



cause a first switch [202_1 of Kato, 11 in figure above] of the switch network to be enabled, responsive to the first select input being operably coupled to a first voltage line [a 1 logic means it’s coupled to power supply] and the second select input being operably coupled to the first voltage line, to generate the power-up output through a first path [through 202_1]; and
cause a second switch [202_2 of Kato, 10 figure above] of the switch network to be enabled, responsive to the first select input being operably coupled to the first voltage line and the second select input being operably coupled to a second voltage line [a 0 logic means it’s coupled to ground], to generate the power-up output through a second path including the first delay element [through 202_2 and 201_1].
	With respect to claim 2 the above combination discloses the delay circuit of claim 1, further comprising a second delay element [201_2], wherein the switch logic is configured to cause a third switch [202_3 Kato, 01 figure above] of the switch network to be enabled, responsive to the first select input being operably coupled to the second voltage line and the second select input being operably coupled to the first voltage line, to generate the power-up output through a third path including the second delay element [through 201_1, 201_2, 202_3].


	With respect to claim 6 the above combination discloses the delay circuit of claim 2, wherein the first delay element includes at least one inverter [0013 Kato] that receives the power-up input and passes a delayed power-up input to the second delay element.
	With respect to claim 7 the above combination discloses the delay circuit of claim 2, wherein the first select input and the second select input are each configured to be coupled to either the first voltage line or the second voltage line [as explained above, a logic 1 is coupled to the power supply, a logic 0 is coupled to ground].
	With respect to claim 8 the above combination discloses the delay circuit of claim 7, wherein the first voltage line is Vdd and the second voltage line is Vss.
	With respect to claim 9 the above combination discloses the delay circuit of claim 8, wherein the first select input is operably coupled to Vdd and the second select input is operably coupled to Vss.
	With respect to claim 21 and 22 the above combination discloses all limitations of the claims except hard-wired or wire bonding to first or second voltage line.  
	The examiner take official notice that making a static delay from an adjustable delay is obvious to one of ordinary skill in the art since it’s merely an intended use of a known delay, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus. 

a second voltage line; a first delay circuit, comprising:
a first switch network configured to receive a power-up input, the first switch network comprising a first number of switches; and
first switch logic including at least a first select input operably coupled to the first voltage line and a second select input operably coupled to the first voltage line, the first switch logic configured to control the first switch network to generate, responsive to the power-up input, a power-up output wherein the first switch logic is configured to:
cause a first switch of the first switch network to be enabled, responsive to the first select input being operably coupled to the first voltage line and the second select input being operably coupled to the first voltage line, to generate the power-up output through a first path; 
The above combination does not disclose a second delay circuit, comprising:
a delay element configured to receive the power-up input;
a second switch network configured to receive the power-up input via the delay element, the second switch network comprising a second number of switches; and second switch logic including at least a third select input operably coupled to the first
voltage line and a fourth select input operably coupled to the second voltage line, the second switch logic configured to control the second switch network to generate, responsive to the power-up input, a power-up output wherein the second switch logic is configured to:
cause a second switch of the second switch network to be enabled, responsive to the third select input being operably coupled to the first voltage line and the fourth select input being operably 
	However, It would have been obvious to one skilled in the art at the time the invention was made to have a second delay circuit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Bhattacharya et al. and Aippershach et al. figure above as applied to claim 1-4, 6-9, 21-23 above, and further in view of Jaquetetal. [20140333360],
With respect to claim 5, the above combination discloses all limitations of the claim except the delay circuit of claim 4, wherein the first delay element includes at least one flip-flop that receives the power-up input and passes a delayed power-up input to the second delay element.
However, Jaquet et al. discloses flip flops used as delay elements [0051].
It would have been obvious to one skilled in the art at the time the invention was made to use flip-flops as delay elements since it’s a simple substitution of known delay elements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
1/31/21